Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to CLUSTERING COLORS FOR HALFTONING.
Claims 1-16 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... determine an order for output color states within the clusters based on colorant composition; and output render data for the halftoning operation indicative of the order.”
Dependent claims 2-5 and 16 are inherently allowed as being dependent on claim 1.
Claim 6: “... determining an order for output color states within the clusters based on colorant composition; and outputting configuration data for the halftoning operation indicative of the order.”
Dependent claims 7-10 are inherently allowed as being dependent on claim 6.
Claim 11: “... retrieve configuration data indicating an order of output color states for application of a halftone matrix, the output color states being grouped in clusters based on measured color properties associated with the color rendering device, the order within the clusters being based on colorant composition; and apply a halftone matrix to the color data to generate render data for the color rendering device, including, for a given portion of the rendered output, to select an output color state for the given portion by sampling the color data using the order indicated in the configuration data, wherein values of the halftone matrix correspond to thresholds for the sampling.”
Claims 12-15 are inherently allowed based on their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672